Case 1:99-6y-09667-PKE Document s48 Filed 07/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

Plaintiff,
99 Civ. 9667 (PKC)
~ against —

PRINCETON ECONOMICS INTERNATIONAL LID.,
PRINCETON GLOBAL MANAGEMENT LTD., and
MARTIN A. ARMSTRONG,

Defendants.

 

COMMODITIES FUTURES TRADING
COMMISSION,

Plaintiff, : 99 Civ, 9669 (PKC)
— against — :

PRINCETON ECONOMICS INTERNATIONAL LID.,
PRINCETON GLOBAL MANAGEMENT LTD,, and
MARTIN A. ARMSTRONG,

Defendants.

 

__-APROROSED| ORDER DENYING MARTIN
ARMSTRONG JR.’S MOTION TO QUASH

This matter came before the Court on the Motion of Martin Armstrong Jr. (the “Motion’’)
for an order quashing the subpoena served on him by the Temporary Receiver (the “Subpoena’’).
The Court having considered the Motion (Dkt. 535), and the Receiver’s Objection (Dkt. 541),
and after due deliberation thereon, and good and sufficient cause appearing therefore.

IT IS HEREBY ORDERED THAT ithe Motion is denied in its entirety and that
Armstrong Jr. is directed to comply with the document requests in the Subpoena and appear for

deposition on Friday, July 26, 2019, at 10:00 a.m. at the office of O'Melveny & Myers LLP,

 

 
CARER OP RV AROSZPKE Racument4s FiledO7291e Page2at2

Seven Times Square, New York, New York with responsive documents to be provided to the
Receiver by July 25, 2019; and

IT IS FURTHER ORDERED THAT the cell phone that is referred to in Mr. Kirwan’s
email to Mr. Armstrong dated November 7, 2000 and which is the subject of Request No. 10 of
the Subpoena shall be produced by Armstrong Jr. or Sr., if it is in either of their possession,
custody or control, to the Receiver for inspection by July 25, 2019.

. di
IT IS SO ORDERED, thig day of

 

 

P-KEVIN CASTEL, JUDGE
UNITED STATES DISTRICT COURT

 
